Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure is not found nor suggested by the prior art of record. In detail claim 1 recites A power generating system for a vehicle comprising: at least one first generator configured to produce a first electric power; and a power processing unit comprising at least one DC to AC converter, at least one AC to DC converter, at least one booster, at least one DC to DC converter, at least one AC to AC converter, at least one regulator, and a processor… from said first electric power if the SOC of said energy storage device is less than a predetermined SOC value: from said second electric power or a combination of said first electric power and said second electric power if the SOC of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 8, 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836